DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed January 18, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2021/0351378 A1).

In regard to claim 1, Lee et al. teach a display device, comprising:  a substrate 100 including an active region DA and a non-active region PA at least partially surrounding the active region DA; a light-emitting element ANO/OL/CAT disposed in the active region DA on the substrate 100, an encapsulation layer 300 disposed on the light-emitting element ANO/OL/CAT, and a plurality of block patterns 410/420/430 disposed in the non-active region PA on the substrate 100 and at least partially surrounding the active region DA, wherein the non-active region PA includes a first non-active region PA (top portion) positioned at a first side of the active region PA and a second non-active region PA (left side) positioned at a second side of the active region DA, and wherein there are more block patterns of the plurality of block patterns 410/420/430 disposed in the first non-active region PA (top portion) than in the 
In regard to claims 2 and 17, change only in form, proportions, or degree or substitution of equivalent, doing substantially the same thing in the same way by substantially the same means with better results is not such an invention as will sustain a patent.  Higley v. Brenner, 387 F.2d 855, 128 U.S. App. D.C. 290 (1967).
In regard to claim 3, Lee et al. teach the encapsulation layer 300 including a first inorganic encapsulation layer 310, an organic encapsulation layer 320 disposed on the first inorganic encapsulation layer 310, and a second inorganic encapsulation layer 330 disposed on the organic encapsulation layer 320, and wherein the organic encapsulation laver 320 is disposed inside of the plurality of block patterns 410/420/430 (Figures 4-5, pages 3-8, paragraphs [0047]-[0127]).

In regard to claim 18, Lee et al. teach the encapsulation layer 300 including a first inorganic encapsulation layer 310, an organic encapsulation layer 320 disposed on the first inorganic encapsulation layer 310, and a second inorganic encapsulation layer 330 disposed on the organic encapsulation layer 320, wherein the organic encapsulation layer 320 is disposed inside of the plurality of block patterns 410/420/430 (Figures 4-5, pages 3-8, paragraphs [0047]-[0127]).

Allowable Subject Matter
Claims 6, 15-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 7-14 are objected to as being dependent upon objected claim 6.  Claim 20 is objected to as being dependent upon objected claim 19.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Bang et al. (US 2020/0168685 A1)	Gwon et al. (US 2019/0326360 A1)
Jeon (US 2016/0307971 A1)		Kim (US 2020/0091256 A1)
Kim et al. (US 2017/0052397 A1)		Kim et al. (US 2017/0287995 A1)		Kim et al. (US 2020/0127220 A1)		Lee et al. (US 2019/0296099 A1)
Lu et al. (US 2021/0408458 A1)		Park et al. (US 2019/0153318 A1)
Park et al. (US 2019/0157618 A1)	Park et al. (US 2019/0189956 A1)
Wang (US 2021/0066649 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
March 7, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822